Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The examiner would like to thank the applicant’s representative and the primary inventor for the interview discussing the case.  After further consideration, the examiner has found the arguments made by the applicant in the interview and remarks persuasive, and removed the rejections to the claims under U.S.C. 103.  They are marked as allowable subject matter below.
	However, the examiner finds the argument that the objection to the drawings be withdrawn unpersuasive.  While it is true that the drawings were originally filed in greyscale, they were also object-able at that time.  Not all of the drawings require color to be considered.  Figure 4-20, for example is readable in its current state. Others, such as Figure 2-5A would have clarity improved by color, but are also readable.  The gray scale is capable of showing the differences in tones between values on the 3D maps, or for showing the differences on different data.  Figure 3-6 as an example, however, is not easy to interpret.  The bar on the side that shows what the tone represents goes from dark, to light, to dark again.  The examiner is familiar with graphs of this type and knows it is common to go from red, to yellow, to green to blue.  This graph would be usable and make sense under this color structure.  Many of the other drawings follow a similar trend.  Because of the nature of the original specification (being submitted research papers) the examiner believes that the drawings were originally in color in the research papers and have been made greyscale for the application. The examiner merely noted the possible original status of the drawings as an explanation for why they are currently in greyscale in such a way that they are difficult to interpret.  As such, the objection to the drawings is maintained.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).



Allowable Subject Matter
Claims 1-2, 5-11, 14-16, and 19-20 are allowed.

Conclusion

This application is in condition for allowance except for the following formal matters: 
The objections to the drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Multiscale two-way embedding schemes for free-surface primitive equations in the Multidisciplinary Simulation, Estimation and Assimilation System” by Lermusiaux and Haley applies to the use of primitive equations in fluid dynamic solutions.  
“Time-optimal path planning in dynamic flows using level set equations: theory and schemes” relates to the use of level set equations in calculating dynamic flows.  
“Risk-aware Path Planning for Autonomous Underwater Vehicles using Predictive Ocean Models” by Pereira, Blinney, Hollinger, and Sukhatme relates to the use of risk calculating path planning for vehicles.
“Energy-optimal path planning by stochastic dynamically orthogonal level-set optimization” by Subramani and Lermusiaux refers to using stochastic dynamically orthogonal equations and level-set equations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664